In a negligence action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Nassau County (Lockman, J.), dated October 23, 1992, which denied their motion for summary judgment.
Ordered that the order is reversed, on the law, with costs, the defendants’ motion for summary judgment is granted, and the complaint is dismissed.
The infant plaintiff was injured when he fell while ice skating at a school-sponsored, extracurricular outing, and another skater ran over his fingers. The plaintiffs alleged that the defendants were negligent in failing to provide proper supervision and instruction. We disagree. The defendants’ duty was to exercise care to make the conditions as safe as they appeared to be. Here, the risk of the present injury was "perfectly obvious”, and, by voluntarily participating in the activity, the infant plaintiff assumed the risk. The defendants satisfied their duty of care, since the conditions were as safe as they appeared to be (see, Turcotte v Fell, 68 NY2d 432, 438-439; Cuesta v Immaculate Conception R. C. Church, 168 AD2d 411; cf., Byrne v Westchester County, 178 AD2d 575). Rosenblatt, J. P., Miller, Lawrence and Florio, JJ., concur.